Filed:   July 17, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                            Nos. 96-1806(L)
                           (CA-94-3022-5-6)



Danny Williams,

                                                 Plaintiff - Appellee,

           versus

Barbara Hatton,

                                              Defendant - Appellant.




                              O R D E R


     The Court amends its opinion filed June 12, 1997, as follows:

     On page 3, first full paragraph after indented quotation,
line 6 -- the sentence beginning "The district court" is corrected

to read:

     The district court then granted judgment for the defen-
     dants on all claims except for the First Amendment claims
     against Hatton and Martin in their individual capacities
     and Williams' breach of contract claim against South
     Carolina State University.

                                       For the Court - By Direction



                                          /s/ Patricia S. Connor

                                                      Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DANNY WILLIAMS,
Plaintiff-Appellee,

v.

BARBARA HATTON,
Defendant-Appellant,
                                                     No. 96-1806
and

SOUTH CAROLINA STATE UNIVERSITY;
JAMES A. MARTIN; CHARLENE
JOHNSON,
Defendants.

DANNY WILLIAMS,
Plaintiff-Appellee,

v.

JAMES A. MARTIN,
Defendant-Appellant,
                                                     No. 96-1807
and

SOUTH CAROLINA STATE UNIVERSITY;
BARBARA HATTON; CHARLENE
JOHNSON,
Defendants.

Appeals from the United States District Court
for the District of South Carolina, at Orangeburg.
Charles E. Simons Jr., Senior District Judge.
(CA-94-3022-5-6)

Argued: May 5, 1997

Decided: June 12, 1997
Before NIEMEYER and MOTZ, Circuit Judges, and STAMP,
Chief United States District Judge for the Northern District of West
Virginia, sitting by designation.

_________________________________________________________________

Reversed and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Stephen Carrington Mitchell, OGLETREE, DEAKINS,
NASH, SMOAK & STEWART, L.L.P., Columbia, South Carolina,
for Appellant. Laura P. Valtorta, Columbia, South Carolina, for
Appellee. ON BRIEF: Jonathan P. Pearson, J. Hagood Tighe,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, L.L.P.,
Columbia, South Carolina, for Appellant. J. Lewis Cromer, CRO-
MER & MABRY, P.A., Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Danny Williams, the former track coach for South Carolina State
University ("SCSU"), brought this action under 42 U.S.C. § 1983
against the University and three of its employees: James Martin, its
athletic director; Barbara Hatton, its president; and Charlene Johnson,
its 1992 acting athletic director. He alleges that the defendants termi-
nated his employment because of what he told reporters in an inter-
view that was reported on April 9, 1994, in the Orangeburg Times
and Democrat in an article entitled "SCSU Track Coach making mark
nationally with two appointments." In the article, which was devoted
primarily to Williams' "Midas Touch" with the SCSU track program

                    2
since taking its helm less than two years before, Williams was
reported to be "extremely distress[ed]" at the fact that, while attending
a national track championship, he first learned from a reporter and not
from an SCSU official that the NCAA had imposed disciplinary pro-
bation on his teams because of violations incurred by his predecessor.
Williams has subsequently acknowledged that the University had ear-
lier informed him that the prior track coach had been "reassigned
because of a few [NCAA] violations that he had in terms of running
ineligible athletes." As reported in the newspaper article, Williams
characterized his way of learning about the University's probation as
follows:

        To put it mildly, it was very weird the way I found out about
        the probation. The way it occurred was a small knock on the
        door early in the morning, and I'm thinking its the guys say-
        ing "Let's go to breakfast," only to realize it's a local
        reporter asking me for comments on the probation.

        * * *

        It shocked me. An embarrassing shock I should say, con-
        sidering the fact that the night before I was speaking to a
        group of national coaches on ethical conduct.

        * * *

        I find it very ironic that I would have to be informed at such
        a late date, and then to have to wait to find out exactly what
        the probation meant almost two weeks down the road.

After SCSU terminated Williams as track coach, expressing a dif-
ference over the type of track athletes that should be recruited, Wil-
liams brought this action in state court, alleging violations of his First
Amendment rights as well as a variety of state law claims. After
removing the case to the federal district court, defendants moved for
summary judgment. The district court then granted judgment for the
defendants on all claims except for the First Amendment claims
against Hatton and Martin in their individual capacities and Williams'
breach of contract claim against South Carolina State University. On
those claims, the court stated simply:

                     3
        With respect to that [April 9, 1994] article, the court con-
        cludes that summary judgment is inappropriate at this time.

        * * *

        Defendants Hatton and Martin have also argued that they
        are entitled to qualified immunity in their individual capaci-
        ties. Summary judgment on this issue is denied, with leave
        to renew at the close of the plaintiff's case.

Hatton and Martin filed this interlocutory appeal, contending that they
were improperly denied qualified immunity. Because we conclude
that they are entitled to qualified immunity, we reverse.

We agree with the appellants that the speech involved in this case
was centered on an employment-related concern and not a matter of
public concern protected by the First Amendment. See Connick v.
Myers, 461 U.S. 138, 147 (1983); Stroman v. Colleton County School
District, 981 F.2d 152, 156 (4th Cir. 1992); Jurgensen v. Fairfax
County, 745 F.2d 868, 879 (4th Cir. 1984). And even if Williams'
speech might have touched on a legitimate public concern, the import
of that fact is not so clear that we can deny public employees quali-
fied immunity. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
"In determining whether the specific right allegedly violated was
`clearly established,' the proper focus is not upon the right at its most
general or abstract level, but at the level of its application to the spe-
cific conduct being challenged." Pritchett v. Alford, 973 F.2d 307,
312 (4th Cir. 1992). In light of the tenuous connection between Wil-
liams' statements and any issue of public concern, this case lacks the
requisite markers of established rights public officials would be
expected to recognize and thus required to observe. Indeed, as we
have explained:

        [O]nly infrequently will it be "clearly established" that a
        public employee's speech on a matter of public concern is
        constitutionally protected, because the relevant inquiry
        requires a "particularized balancing" that is subtle, difficult
        to apply, and not yet well-defined.

DiMeglio v. Haines, 45 F.3d 790, 806 (4th Cir. 1995).

                     4
Accordingly, we reverse the order of the district court denying Hat-
ton and Martin qualified immunity and remand this case with instruc-
tions to dismiss the complaint against them in their individual
capacities.

IT IS SO ORDERED

                   5